         Case 17-34469 Document 323 Filed in TXSB on 05/30/19 Page 1 of 18
     CHAPTER 11 FEE APPLICATION SUMMARY (FEE APPLICATION NO. ___)
                                                              4


IN RE:                                                 §
                                                       §
ADVANTAGE ENERGY JOINT VENTURE,
                                                       §
                                                       §                   CASE NO. 17-34469
                  DEBTOR                               §


 Name of Applicant:                                                            Rosenthal Law Firm, P.L.L.C.
 Applicant’s role in case:                                                     Counsel for Ch. 11 Trustee
 Date Order of Appointment signed:                                             December 6, 2017
 Amount of retainer received prior to filing of petition:                       $0.00

 Any amount received after filing of petition:                                  $130,187.51


                                                                               Beginning of          End of
                                                                               Period                Period

 Time period covered by this Application:                                      01/01/2019         05/15/2019
 Time period(s) covered by prior Applications:                                  10/12/2017        12/31/2018
 Total amounts awarded in all prior Applications:                                $130,187.51
 Total fees requested in this Application and in all prior Applications:         $158,196.24
 Total fees requested in this Application:                                        $27,395.00
 Total professional fees requested in this Application:                           $26,865.00
 Total actual professional hours covered by this Application:                      59.70 hours
 Average hourly rate for professionals:                                           $450.00
 Total paraprofessional fees requested in this Application:                       $530.00
 Total actual paraprofessional hours covered by this Application:                    5.30 hours
 Average hourly rate for paraprofessionals:                                        $100.00
 Reimbursable expenses sought in this Application:                                $613.73


 Total of payments paid to administrative claimants (other than applicant):      $62,487.50
 Estimated total to be paid to unsecured creditors:                              Undetermined
 Estimated percentage dividend to unsecured creditors:                           Undetermined
 Date that plan was confirmed:                                                    N/A
      Case 17-34469 Document 323 Filed in TXSB on 05/30/19 Page 2 of 18



                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

 IN RE:                                         §
                                                §
 ADVANTAGE ENERGY JOINT                         §               Case No. 17 34469
 VENTURE,                                       §
                                                §               CHAPTER 11
        Debtor.                                 §
                                                §

  FOURTH AND FINAL APPLICATION OF ROSENTHAL LAW FIRM, P. L. L. C. , AS
 COUNSEL FOR LORETTA CROSS, CHAPTER 11 TRUSTEE, FOR ALLOWANCE OF
      COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE
             PERIOD JANUARY 1, 2019 THROUGH MAY 15, 2019
                   (SUBJECT TO SUPPLEMENTATION)

                  NOTICE UNDER LOCAL BANKRUPTCY RULE 9013

THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING
PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT
AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING
PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN TWENTY ONE
(21) DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST
STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A
TIMELY RESPONSE, THIS MOTION MAY BE GRANTED WITHOUT FURTHER
NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN
AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE PARTIES
AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
HEARING AND MAY DECIDE THE MOTION AT THE HEARING.


BY THAT ORDER DATED APRIL 24, 2019 (DKT. 299), THE COURT SET A HEARING
ON THIS APPLICATION FOR FRIDAY, JUNE 28, 2019 AT 10:00 AM BEFORE THE
HONORABLE BANKRUPTCY JUDGE JEFFREY BOHM, COURTROOM 600, 515
RUSK, HOUSTON, TEXAS, 77002.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.


TO THE HONORABLE JEFF BOHM, U. S. BANKRUPTCY JUDGE:

       ROSENTHAL LAW FIRM, P. L. L. C. ("Applicant" or “RLF”), counsel for Loretta

Cross, Chapter 11 Trustee of Advantage Energy Joint Venture, debtor in the captioned Chapter
        Case 17-34469 Document 323 Filed in TXSB on 05/30/19 Page 3 of 18



11 case (the “Debtor”) hereby files its Fourth and Final Application for Allowance of

Compensation and Reimbursement of Expenses for the Period January 1, 2019 through May 15,

2019 (the "Final Application"), and, in support thereof, would respectfully show the Court as

follows:

                                           BACKGROUND

           1.    On July 26, 2017 (the “Filing Date”), an involuntary petition under chapter 11 of

title 11 of the United States Code (the “Bankruptcy Code”) was filed against the Debtor. The

Debtor’s case is pending before the United States Bankruptcy Court for the Southern District of

Texas, Houston Division.

           2.    On September 21, 2017, the Court denied the Application to dismiss the

involuntary petition and thereafter entered an order for relief. On September 26, 2017, Loretta

R. Cross was appointed as Chapter 11 Trustee of the Debtor’s estate (the “Trustee”).

           3.    On October 23, 2017, the Trustee filed its Application to Employ Rosenthal Law

Firm, P. L. L. C., as Counsel (the "Application to Employ") requesting the Court’s authority to

employ Rosenthal Law Firm, P. L. L. C. to act as the attorneys for Trustee in all matters arising

in or related to Debtor's case. On November 28, 2017, the Trustee filed its Renewed Application

to Employ Rosenthal Law Firm, P. L. L. C., as Counsel (the "Application to Employ") requesting

the Court’s authority to employ Rosenthal Law Firm, P. L. L. C. to act as the attorneys for Trustee

in all matters arising in or related to Debtor's case. On December 6, 2017, the Court signed an

Order Approving Employment of Rosenthal Law Firm, P. L. L. C., as Counsel for Loretta Cross,

Chapter 11 Trustee ("Employment Order"), a true and correct copy of which is attached hereto

as Exhibit "A" and made a part hereof for all purposes.

           4.    On October 23, 2017, Applicant also filed its Declaration of Trent L. Rosenthal



                                                      2
RLF, P.L.L.C.’s Fourth Application for Compensation
        Case 17-34469 Document 323 Filed in TXSB on 05/30/19 Page 4 of 18



and Disclosure Statement Pursuant to §504 of the Bankruptcy Code and Rules 2014(a) and

2016(b) of the Federal Rules of Bankruptcy Procedure (the "Affidavit"), disclosing the matters

required under Rule 2016(b) of the Federal Rules of Bankruptcy Procedure. A true and correct

copy of the Declaration is attached hereto as Exhibit "B" and made a part hereof for all purposes.

                 APPLICATION FOR ALLOWANCE OF COMPENSATION
                       AND REIMBURSEMENT OF EXPENSES

         5.     This is Applicant's fourth request for allowance of compensation and reimbursement

of expenses. Applicant is counsel for the Trustee and makes this Application pursuant to §331 of the

Bankruptcy Code for professional services rendered and for reimbursement of out-of-pocket

expenses incurred by Applicant in the representation of the Trustee. By this Application and in

compliance with §328(b) of the Bankruptcy Code, Applicant seeks an allowance of compensation

for the period from January 1, 2019 and ending May 15, 2019, and a final award of fees and expenses

from all earlier applications. Applicant also seeks approval of the Supplement to this Final

Application that will request fees and expenses through June 30, 2019, by which date the case will

likely be dismissed.

         6.     Applicant filed its First Application for Allowance of Interim Compensation and

Reimbursement of Expenses for the Period October 12, 2017 through February 28, 2018 (dkt.

153) on March 23, 2018. On July 18, 2018 the Court signed an Order approving Applicant’s First

Application for Allowance of Interim Compensation and Reimbursement of Expenses for the

Period October 12, 2017 through February 28, 2018 (dkt. 165) and Applicant was granted

$22,905. 00 in fees and $1,817. 48 in accrued expenses. The foregoing allowed fees and expenses

have been paid.

         7.     Applicant filed its Second Application for Allowance of Interim Compensation and

Reimbursement of Expenses for the Period March 1, 2018 through September 30, 2018 (dkt 186)


                                                      3
RLF, P.L.L.C.’s Fourth Application for Compensation
        Case 17-34469 Document 323 Filed in TXSB on 05/30/19 Page 5 of 18



on October 10, 2018. On December 18, 2018 the Court signed an Order approving Applicant’s

Second Application for Allowance of Interim Compensation and Reimbursement of Expenses for

the Period March 1, 2018 through September 30, 2018 (dkt. 232) and Applicant was granted

$41,650. 00 in fees and $1,254. 65 in accrued expenses. The foregoing allowed fees and expenses

have been paid.

         8.     Applicant filed its Third Application for Allowance of Interim Compensation and

Reimbursement of Expenses for the Period October 1, 2018 through December 31, 2018 (dkt 245)

on January 17, 2019. On February 15, 2019 the Court signed an Order approving Applicant’s

Third Application for Allowance of Interim Compensation and Reimbursement of Expenses for

the Period October 1, 2018 through December 31, 2018 (dkt. 266) and Applicant was granted

$61,640.00. 00 in fees and $1,190.38 in accrued expenses. The foregoing allowed fees and

expenses have been paid.

         9.     The Trustee has a reserve of $35,000.00 remaining to cover the fees and expenses

of the Applicant, together with additional reserves. The reserve was established in the Waterfall

Analysis (latest version).

         10.    All professional services for which allowance of compensation is requested were

performed by Applicant for and on behalf of the Trustee and not on behalf of any committee,

creditor, equity security holder or any other person. Applicant is not seeking any compensation for

work that was, or should have been, performed by the Trustee. Applicant is seeking compensation

for legal services rendered to the Trustee. This Application covers the allowance of compensation

for professional services performed from January 1, 2019 through May 15, 2019 and expenses

incurred or reaching Applicant's records during that period (subject to supplementation). This

Application is Applicant's fourth and final request for an allowance of compensation and



                                                      4
RLF, P.L.L.C.’s Fourth Application for Compensation
        Case 17-34469 Document 323 Filed in TXSB on 05/30/19 Page 6 of 18



reimbursement of expenses, and is a request for final approval of all awarded interim compensation

and expenses, together with the fees requested in the Supplement (as defined below).

        12.     During the period covered by this Application, Applicant expended a total of

153.70 hours for professional services rendered on behalf of the Trustee. The time was spent by

the principals, associates and paralegals of Applicant as follows:

               Principals                 Hours            Hourly Rate                  Total
          Trent L. Rosenthal               59.70             $450. 00               $26,865.00
              Nena Lamb                    5.30              $100. 00               $    530.00
                TOTAL                      65.00                                    $27,395.00

        A complete accounting of the foregoing time is provided in the Invoices from Applicant

(the “Invoices”), attached hereto as Exhibit "C" and incorporated herein by reference for all

purposes.

        16.          The rates charged by Applicant at the commencement of this proceeding was the

same as the rates charged on chapter 11 matters, without considering the size and degree of

responsibility, difficulty, complexity and results achieved. Accordingly, and based on such rates, the

value of the professional services rendered during the period from January 1, 2019 through May 15,

2019 by Applicant totals $27,395. 00.

        17.     Expenses incurred during the period covered in this Application total $613.73, and

are detailed in Exhibit "C", attached hereto and incorporated herein by reference. A summary of

said expenses is attached hereto as Exhibit "D" and incorporated herein for all purposes.

        18.     Work performed by Applicant for the period covered by this Application which has

benefited the Trustee and Debtor's estate includes, but is not limited to, the following:


        a.             General/Case Administration. Applicant advised the Trustee with respect to
        alternatives to conclude the case, including dismissal and possible plan confirmation.
        Applicant prepared and filed a Motion to Dismiss. No objection has been filed. It is hoped

                                                      5
RLF, P.L.L.C.’s Fourth Application for Compensation
        Case 17-34469 Document 323 Filed in TXSB on 05/30/19 Page 7 of 18



        that this motion will be granted at the hearing on June 28, 2019 and the case can be closed
        by the end of the second quarter. Additionally, Applicant advised the Trustee with respect
        to the waterfall analysis, which has been a seminal part of this case to insure that
        administrative claims are paid and priority claim. Applicant reviewed issues related to the
        Steelhammer chapter 11, and conferred with the Trustee on these issues. Applicant also
        attended a telephonic status conference in May to discuss the issues related to the Larry
        Martin Entities lien priority objection, which was overruled when they failed to file an
        adversary.

        On various dates, Applicant prepared and filed monthly operating reports and filed the
        Certificates of Service for October, November, and December 2018.

        The approximate time and compensation of Applicant's principals, associates and
        paralegals relating to Applicant's efforts set forth in this subparagraph "a" is as follows:


           Attorney                              Hours                     Amount

            Trent L. Rosenthal                   14.80                     $6,660.00


        b.             Asset Disposition. Applicant communicated with various creditors
        regarding the case. Applicant prepared a Second Distribution Notice.

        Applicant reviewed and negotiated a revised Waterfall Analysis, which provided funds for
        the administrative claims and the priority tax claims, and increased reserves where needed.
        Applicant conferred with the Trustee and secured lender’s counsel regarding these issues,
        and an agreement was reached.

        The approximate time and compensation of Applicant's principals, associates and
        paralegals relating to Applicant's efforts set forth in this subparagraph "c" is as follows:


             Attorney                             Hours                      Amount

             Trent L. Rosenthal                   6.40                       $2,880.00


        c.             Fee/Employment Application. In accordance with the appointment of the
        Trustee, on September 26, 2017, Applicant prepared, filed and served the Rosenthal Law
        Firm, P. L. L. C.’s Third Application for Compensation and prepared for filing and filed
        Briggs Veselka, P.C.’s First Application for Compensation. This includes the Summary,
        and Orders approving the applications.

        Applicant attended the telephonic hearing on Applications for Compensation on February
        15, 2019, and the Court granted the Applications. In addition, Applicant commenced the


                                                      6
RLF, P.L.L.C.’s Fourth Application for Compensation
        Case 17-34469 Document 323 Filed in TXSB on 05/30/19 Page 8 of 18



        preparation of the Trustee’s first and final fee application and forwarded to the Trustee for
        review. Moreover, Applicant conferred with the Trustee regarding the Stout fee
        application.

        The approximate time and compensation of Applicant's principals, associates and
        paralegals relating to Applicant's efforts set forth in this subparagraph "d" is as follows:



             Attorney                             Hours                       Amount

             Trent L. Rosenthal                   8.30                        $3,735.00

             Nena Lamb                            5.30                        $ 530.00


        d.              Claims Administration & Objections. Applicant reviewed the Motion for
        Hearing Requesting an Order Allocating Net Sales Proceeds Between, and Directing and
        Authorizing Distribution to Woodforest National Bank and Maske, LLC, in January. In
        March, Applicant also filed an objection to the foregoing Application to preserve various
        rights of the Trustee. Applicant also filed the latest version of the Waterfall Analysis, which
        is a cornerstone of a determination of funds available for distribution. Applicant negotiated
        with counsels for secured creditors to come to an agreement regarding an allocation and an
        agreed order on the application. Applicant had numerous phone calls and emails with
        opposing counsels and reviewed and revised the Stipulations with WoodForest, the
        assignee of Green Bank, and Red River and a related Agreed Order, which was quite
        complex. Applicant attended a hearing on the Application on April 23, 2019, at which
        time the Court entered the Agreed Order, which allowed the Trustee to distribute over $4M
        dollars to secured creditors. The Trustee ceded authority and standing to the Martin Parties
        to object to the extent, validity and priority of WNB’s liens. The Martin parties ultimately
        elected not to proceed with the objection, and Woodforest submitted an Agreed Order,
        which contained certain objectionable provisions.

        On May 8, 2019 Applicant filed a Limited Objection to the proposed form of the proposed
        order determining lien priority. Subsequent thereto, an Agreed Order was negotiated and
        submitted to the Court resolving these issues.

        The approximate time and compensation of Applicant's principals, associates and
        paralegals relating to Applicant's efforts set forth in this subparagraph "a" is as follows:


           Attorney                              Hours                      Amount

            Trent L. Rosenthal                   30.20                      $13,590.00


                                                      7
RLF, P.L.L.C.’s Fourth Application for Compensation
        Case 17-34469 Document 323 Filed in TXSB on 05/30/19 Page 9 of 18



                                            SUPPLEMENT

        Applicant intends to file a supplement this Final Application (the “Supplement”) to

cover the fees and expenses incurred through the hearing on this Application on June 28,

2019, and requests that the Court consider the Supplement at that time. Since Applicant

believes that the case will be dismissed on that date, this is the most cost efficient and

effective way to deal with these fees and expenses accruing during this period. These fees

and expenses are estimated to be less than approximately $10,000 (and absent un-unforeseen

circumstances), less than the balance of the reserve remaining after payment of this Final

Application. Therefore, in addition to the award requested herein, Applicant hereby notifies

all creditors and parties of its intent to seek the allowance of up to an additional $10,000 in

fees and expenses at the hearing on this Application.


                                            CONCLUSION

        20.     Various factors have been suggested by the Courts for consideration in awarding

compensation in a bankruptcy case. See, for instance, Matter of First Colonial Corp. of America,

544 F. 2d 1291 (5th Cir. 1977) and Johnson v. Georgia Highway Express, Inc. , 488 F. 2d 714

(5th Cir. 1974). These factors are codified in Section 330 of the Bankruptcy Code. Consideration

of these factors is as follows:


        (a)     Time and Labor Required: The time required for the services performed by
                Applicant and a detailed description of such services are set forth in the Invoices,
                Exhibit "C". Applicant was required to devote substantial time and attention to
                the chapter 11 case. The rates charged for attorneys and paralegals are
                commensurate with the complexity of this case, experience and qualifications of
                the attorneys and paralegals. Applicant avoided duplication of efforts and did not
                engage in any interoffice communications. Applicant handled the legal matters in
                a cost effective and efficient manner.

        (b)     Novelty and Difficulty of the Questions: This case involves the technical and


                                                      8
RLF, P.L.L.C.’s Fourth Application for Compensation
       Case 17-34469 Document 323 Filed in TXSB on 05/30/19 Page 10 of 18



                complex questions that arise in a chapter 11 case, and issues related to the adversary
                proceeding over ownership of the Debtor’s assets. Moreover, Applicant’s efforts
                facilitated an auction for the sale of Debtor’s assets, including a stalking horse bid
                and bidder protection provisions. Implementing this process requires special skill,
                and experience in these types of sales. Furthermore, Applicant assisted in making
                the way to allow for a distribution of over $4M dollars to secured lenders from the
                sales proceeds. These matters duly taxed Applicant's resources and required
                Applicant's full expertise.

        (c)     Skill Required to Perform the Services Properly: The principals and associates of
                Applicant have the skills required to properly perform the appropriate services for
                the Trustee. The fees requested herein are justified. Applicant has demonstrated its
                skill by minimizing the controversies that have arisen, promoting an orderly
                administration.

        (d)     The Preclusion of other employment by the Applicant due to the acceptance of the
                case: Applicant's firm has numerous clients whose representation involves
                handling bankruptcy problems on a daily basis. By representing the Trustee in this
                action, Applicant's resources were utilized and to some extent, Applicant may have
                been precluded from representing some other chapter 11 debtors, as well as other
                clients. Applicant was also required to render certain services on a time-critical
                basis

        (e)     Customary Fees: The rates charged by Applicant are customary fees for similar
                work done in the community. No premium, lodestar or contingency has been
                included in this Application. Applicant has not billed for any services that should
                have been performed by the chapter 11 trustee, as the trustee of Debtor's estate.

        (f)     Whether the Fee is Fixed or Contingent: Applicant's fee expectations, when the
                case was accepted, were that the Applicant would receive its usual hourly rate.
                There is no contingency fee arrangement. Applicant was exposed to a possible risk
                in the collection of its fees if Applicant's efforts were not successful.

        (g)     Time Limitations: These proceedings have required quick responses by counsel.
                In many instances, matters arising in connection with the Debtor's chapter 11 case
                required immediate attention. Applicant analyzed the law and facts on an expedited
                basis whenever necessary.

        (h)     Amount Involved and Results Obtained: As a result of Applicant’s and others’
                efforts, the Trustee was able to sell the Debtor’s assets for $5,500,000 cash and the
                sale closed on December 31, 2018. This generated proceeds that can be used to
                satisfy the priority tax lien claims, and monies/reserves for administrative claims
                in this case, and left over $4,000,000 available to the two secured equipment
                lenders, which has now been distributed. A reserve was established for payment
                of the fees and expenses that are allowed to Applicant and other reserves for other
                professionals, including the Trustee and her advisors. Some of the reserve was
                used to pay fees and expenses that had already been allowed. Applicant has,

                                                      9
RLF, P.L.L.C.’s Fourth Application for Compensation
       Case 17-34469 Document 323 Filed in TXSB on 05/30/19 Page 11 of 18



                whenever possible, engaged in settlement discussions with creditors in an attempt
                to arrive at a negotiated settlement so as to avoid the costs inherent in litigation.
                For example, Applicant negotiated a reserve for administrative claims and
                payment of priority tax lien claims with the two (2) secured lenders to facilitate the
                sale. Applicant also negotiated the terms of a major distribution to the secured
                lenders of certain of the sales proceeds. Applicant's efforts have resulted in an
                orderly and efficiently managed chapter 11 case for the Trustee and the Debtor's
                estate.

        (i)     Experience, Reputation and Ability of Counsel: Applicant has an excellent
                reputation in the area of bankruptcy, litigation, real estate, banking and corporate
                law. All of Applicant's ability corresponds with its experience making the fee
                differentials appropriate. Applicant has represented numerous clients in chapter 11
                proceedings. Applicant is well qualified to represent the Trustee in its chapter 11
                case. Résumés for Applicant and its principals and associates are available upon
                request or at Applicant’s website, www. rosenthallaw. com.

        (j)     The "undesirability" of the case: This case is undesirable because of the delays and
                risks inherent in the bankruptcy fee application procedure, and the possibility of
                funds not being available for administrative claims.

        (k)     Nature and Length of Professional Relationship with the Client: The Trustee has
                known Applicant for many years, and works with the Trustee in other matters.
                However, this is the first time Applicant has represented the Trustee.

        (l)     Awards in Similar Cases: Applicant believes that the compensation sought is
                consistent with that awarded in other cases of similar size and complexity, and is
                authorized by §330 of the Bankruptcy Code. This Court reviews applications for
                compensation of attorneys in many cases and is aware of the allowances usually
                made and the factors that enter into such a decision. Applicant believes that the
                fees and expenses requested are similar to fee awards made in similar cases.

        WHEREFORE, Applicant respectfully requests that this Court enter an order that:

        1.       Allows compensation to Applicant in the sum of $28,008.73 consisting of fees in

the amount of $27,935.00 plus reimbursement of expenses in the amount of $613.73, as

reasonable compensation for services rendered and reimbursement of expenses incurred by RLF

in connection with this case for the period January 1, 2019 through May 15, 2019;

        2.       Authorizes and directs the Trustee to pay Applicant in the amount of $28,008.73,

which amount reflects the fees and expenses awarded herein,

        3.       Approves the foregoing as an allowance of compensation;

                                                      10
RLF, P.L.L.C.’s Fourth Application for Compensation
       Case 17-34469 Document 323 Filed in TXSB on 05/30/19 Page 12 of 18



        4.       Approves the Supplement to be filed to this Final Application, and authorizes the

Trustee to pay same, and

        5.       Approves all interim awards and the amounts awarded herein as a final allowance

of compensation and reimbursement of expenses for Applicant.

        6.       Grants Applicant such other and further relief as is just and equitable.

        Respectfully submitted this 30th day of May, 2019.

                                                              ROSENTHAL LAW FIRM, P.L.L.C.

                                                              /s/ Trent L. Rosenthal
                                                              Trent L. Rosenthal
                                                              Texas State Bar No. 17282300
                                                              Southern District ID No. No: 129
                                                              ROSENTHAL LAW FIRM, P. L. L. C.
                                                              675 Bering, Suite 150
                                                              Houston, Texas 77057
                                                              Telephone No. (713) 647-8177
                                                              Telecopy No. (713) 647-8127
                                                              Email: trosenthal@rosenthallaw. com



                                    CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of this Application and attachments has been
electronically served on this 30th day of May, 2019, through the Court’s ECF Filing System on
all counsel of record who are registered to receive ECF notices in this case and the U. S. Trustee.
I further certify that on the 30th day of May, 2019, I have served a copy of this Application,
attachments and proposed order on all creditors and other parties in interest by US Regular Mail,
First Class, postage prepaid in accordance with the Creditors’ Mailing Matrix obtained from the
ECF system.

                                                                /s/ Trent L. Rosenthal
                                                                Trent L. Rosenthal




                                                      11
RLF, P.L.L.C.’s Fourth Application for Compensation
       Case 17-34469 Document 323 Filed in TXSB on 05/30/19 Page 13 of 18



                  VERIFICATION OF TRANSMITTAL TO U.S. TRUSTEE

        The undersigned, an attorney, under penalties of perjury, hereby certifies that a true and
correct copy of the above and foregoing has been transmitted by U. S. First Class Mail, postage
prepaid, to the U. S. Trustee, Office of the U. S. Trustee for the Southern of Texas, Houston
Division, 515 Rusk Avenue, Suite 3516, Houston, Texas, 77002, on May 30, 2019.

                                                            /s/ Trent L. Rosenthal
                                                            Trent L. Rosenthal




                                                      12
RLF, P.L.L.C.’s Fourth Application for Compensation
                        Case 17-34469 Document
Label Matrix for local noticing          Advantage323
                                                   Energy Filed
                                                          Capital,inLLC
                                                                     TXSB on 05/30/19 Advantage
                                                                                       Page 14     of 18
                                                                                                Energy Joint Venture
0541-4                                   c/o James E. Gayle                           6699 Port West Dr., Suite 160
Case 17-34469                            PO Box 690365                                Houston, TX 77024-8078
Southern District of Texas               Houston, TX 77269-0365
Houston
Wed May 29 13:27:04 CDT 2019
Atascosa County                          Consultants International Services LP        First Financial Bank, N.A.
711 Navarro Street Ste 300               Three Riverway, Suite 1025                   c/o Jim Hamilton
San Antonio, TX 78205-1749               Houston, TX 77056-1956                       7700 San Felipe
                                                                                      Suite 550
                                                                                      Houston, TX 77063-1618

Green Bank, N.A.                             Harrison CAD                                  Karnes County
c/o Streusand Landon Ozburn & Lemmon LLP     Tara LeDay                                    c/o John T. Banks
811 Barton Springs Road                      P O Box 1269                                  Perdue, Brandon, Fielder, Collins & Mott
Suite 811                                    Round Rock, TX 78680-1269                     3301 Northland Dr., Ste. 505
Austin, TX 78704-1166                                                                      Austin, TX 78731-4954

KoKo Palm Partners LP                        MJMC Enterprises LLC                          Meredith Interests Consulting LP
c/o James E. Gayle                           c/o Michael J. McGhan                         Three Riverway, Suite 1025
PO Box 690365                                3465 Overbrook Lane                           Houston, TX 77056-1956
Houston, TX 77269-0365                       Houston, TX 77027-4124


Panola County                                Red River Compression Services LLC            The Bank of River Oaks
c/o Tab Beall                                6699 Port West                                c/o Bruce K. Watkins
Perdue Brandon Fielder Collins & Mott        Suite 160                                     24 Greenway Plaza, Suite 1710
PO Box 2007                                  Houston, TX 77024-8078                        Houston, TX 77046-2423
Tyler, TX 75710-2007

Verde Springs II, LLC                        Westwind Ranch L.P.                           4
c/o Jean Frizzell                            c/o Larry J. Martin                           United States Bankruptcy Court
1100 Louisiana St., Ste. 3500                15 E. Rivercrest                              PO Box 61010
Houston, TX 77002-5212                       Houston, TX 77042-2513                        Houston, TX 77208-1010


Atascosa County                              Atascosa County Tax Office                    Bank of River Oaks
c/o Don Stecker                              1001 Oak Street                               2929 Kirby Drive
711 Navarro, Suite 300                       Jourdanton TX 78026-2849                      PO Box 131002
San Antonio, TX 78205-1749                                                                 Houston, TX 77219-1002


Beckville ISD Tax Office                     Bossier Parish Tax Office                     Briggs & Veselka Co.
P O Box 37                                   P O Box 850                                   9 Greenway Plaza
Beckville TX 75631-0037                      Benton LA 71006-0850                          Suite 1700
                                                                                           Houston, TX 77046-0946


Buffalo ISD Tax Office                       Caddo-Shreveport Sales & Use Tax Commission   Cleburne County
P O Box 157                                  P.O. Box 104                                  320 West Main Street
Buffalo TX 75831-0157                        Shreveport LA 71161-0104                      Heber Springs AR 72543-3052



Colorado Department of Revenue               Commercial State Bank                         Consultants International Services, LP
Denver CO 80261-0004                         Houston Branch                                c/o Steelhammer & Miller
                                             23838 Highway 59 North                        Three Riverway, Suite 1025
                                             Kingwood, TX 77339-1531                       Houston, TX 77056-1956
                        Case 17-34469 Document
Crawford County Tax Collector                     323 Sales
                                         DeSoto Parish   Filed
                                                             & UseinTax
                                                                     TXSB     on 05/30/19
                                                                        Commission           PageCounty
                                                                                            Denton   15 ofTax18
                                                                                                              Office
300 Main St, Room 2                      P.O. Box 927                                       PO Box 1277
Van Buren AR 72956-5765                  Mansfield LA 71052-0927                            Denton TX 76202-1277



Dimmit County Tax Office                     East Feliciana Parish School Board             Eunice Blake Assessor/Collector
PO Box 425                                   ATTN: Sales Tax Department                     PO Box 356
Carrizon Spring, TX 78834-6425               P.O. Box 397                                   Liberty MS 39645-0356
                                             Clinton LA 70722-0397


First Financial Bank, N.A.                   Fisher CAD                                     Franklin County Tax Collector
23838 Highway 59 North                       PO Box 516                                     P O Box 1267
Kingwood, Texas 77339-1531                   Roby Texas 79543-0516                          Ozark AR 72949-1267



Frio County Appr District                    Frio County Tax Office                         Green Bank NA
PO Box 1129                                  500 E San Antonio St                           4000 Greenbriar St.
Pearsall TX 78061-1129                       Box 20                                         Houston, TX 77098-5204
                                             Pearsall TX 78061-3145


Green Bank, N.A.                             Gregg County Tax Office                        Harris County Tax Assessor-Collector
c/o Streusand, Landon, Ozburn & Lemmon,      PO Box 1431                                    1001 Preston
811 Barton Springs Road, Suite 811           Longview TX 75606-1431                         PO Box 4089
Austin, Texas 78704-1166                                                                    Houston TX 77210-4089


Hienton & Curry, PLLC                        Hood County Appraisal District                 Howard County Tax Office
5045 North 12th Street                       PO Box 819                                     PO Box 1111
Suite 110                                    Granbury TX 76048-0819                         Big Spring TX 79721-1111
Phoenix, AZ 85014-3302


Internal Revenue Service                     Internal Revenue Service                       James E. Gayle
Department of the Treasury                   P O Box 7346                                   c/o Advantage Energy Capital, LLC
Internal Revenue Service Center              Philadelphia, PA 19101-7346                    6699 Portwest, Suite 160
Ogden, UT 84201-0011                                                                        Houston, TX 77024-8078


Johnson County Treasurer                     Karnes City ISD Tax Office                     Karnes County Tax Office
PO Box 794                                   PO Box 38                                      200 E Calvert Avenue
Clarkville AR 72830-0794                     Karnes City TX 78118-0038                      Suite #3
                                                                                            Karnes City Texas 78118-3210


Larry J. Martin                              LeFlore County Treasurer                       Leon County Tax Office
15 E Rivercrest                              P O Box 129                                    P O Box 37
Houston, TX 77042-2513                       Poteau OK 74953-0129                           Centerville TX 75833-0037



Lincoln Parish Tax Office                    Logan County Tax Collector                     Louisiana Department of Revenue
P O Box 2070                                 25 West Walnut                                 PO Box 4936
Ruston LA 71273-2070                         Paris AR 72855-3239                            Baton Rouge LA 70821-4936
MJMC Enterprises, LLC Case 17-34469 Document    323 Filed in TXSB on 05/30/19 Meredith
                                       Marion County                           Page Interests
                                                                                       16 of 18Consulting, LP
3465 Overbrook                         PO Box 907                             c/o Steelhammer & Miller
Houston, TX 77027-4124                 Jefferson TX 75657-0907                Three Riverway, Suite 1025
                                                                              Houston, TX 77056-1956


Michael J. McGhan                             Michele O. Miller                        Mississippi Department of Revenue
3465 Overbrook                                c/o Steelhammer & Miller                 ATTN: SALES TAX DEPT.
Houston, TX 77027-4124                        Three Riverway, Suite 1025               1385 Johnny Johnson Dr
                                              Houston, TX 77056-1956                   Brookhaven MS 39601-9641


Mitchell County Tax Office                    New Mexico Taxation and Revenue Dept     Nolan CAD
428 E 2nd Street                              PO Box 25128                             208 South Elm Street
Colorado City Texas 79512                     Sante Fe NM 87504-5128                   Sweetwater Texas 79556-4524



Panola County Tax Assessor-Collector          Parish of St. Helena                     Pine Tree I.S.D. Tax Office
110 S Sycamore, Room 211                      PO Box 1205                              PO Box 5878
Carthage TX 75633-2543                        Greensburg LA 70441-1205                 Longview Texas 75608-5878



Pope County                                   Rapides Parish Sheriff’s Office          Reagan County Tax Office
100 West Main Street                          PO Box 1590                              300 Plaza Street
Russellville AR 72801-3723                    Alexandria LA 71309-1590                 Big Lake Texas 76932-4512



Red River Compression Services, LLC           Rio Arriba County Treasurer              Robert H. Steelhammer
c/o Advantage Energy Capital, LLC             PO Box 548                               c/o Steelhammer & Miller
6699 Portwest, Suite 160                      Tierra Amarilla NM 87575-0548            Three Riverway, Suite 1025
Houston, TX 77024-8078                                                                 Houston, TX 77056-1956


Robert H. Steelhammer                         Rusk County Tax Office                   San Juan County Treasurer
c/o Walter J. Cicack                          PO Box 988                               100 S Oliver, Suite 300
Hawash Cicack & Gaston LLP                    Henderson TX 75653-0988                  Aztec NM 87410-2417
3401 Allen Parkway, Suite 200
Houston, TX 77019-1857

Sebastian County Tax Office                   Tangipahoa Parish Sales Tax Department   Tangipahoa Parish Sheriff
PO Box 1358                                   PO Box 159                               PO Box 942
Fort Smith AR 72902-1358                      Amite LA 70422-0159                      Amite LA 70422-0942



(p)TEXAS COMPTROLLER OF PUBLIC ACCOUNTS       The Bank of River Oaks                   Throckmorton CAD
REVENUE ACCOUNTING DIV - BANKRUPTCY SECTION   c/o Bruce K. Watkins                     PO Box 788
PO BOX 13528                                  Watkins & Watkins                        Throckmorton TX 76483-0788
AUSTIN TX 78711-3528                          24 Greenway Plaza, Suite 1710
                                              Houston, Texas 77046-2423

US Trustee                                    Van Buren County Tax                     Webster Parish Tax Office
Office of the US Trustee                      PO Box 359                               P.O. Box 877
515 Rusk Ave                                  Clinton AR 72031-0359                    Minden LA 71058-0877
Ste 3516
Houston, TX 77002-2604
Weld County Treasurer    Case 17-34469 Document    323 Filed in TXSB on 05/30/19 William
                                          White County                            PageW.17 of 18
                                                                                         Bandy, CPA
PO Box 458                                           115 W. Arch Ave.                                     7726 Woodway Drive
Greeley CO 80632-0458                                Searcy AR 72143-7701                                 Houston, TX 77063-1812



Wilson County Appraisal District                     Wise Appraisal District                              Wise County Tax Assessor/Collector
1611 Railroad St                                     400 E. Business 380                                  404 W Walnut
Floresville TX 78114-1825                            Decatur TX 76234-3165                                Decatur TX 76234-1372



Wood County Tax Office                               Woodforest National Bank                             Woodforest National Bank
P O Box 1919                                         ATTN: Loan Operations                                c/o Winstead PC, Attn: Sean B. Davis
Quitman TX 75783-2919                                PO Box 7889                                          600 Travis Street, Suite 5200
                                                     Spring, TX 77387-7889                                Houston, Texas 77002-3017


Yell County Tax                                      ZB, N.A dba Amegy Bank                               Loretta R Cross
PO Box 99                                            ATTN:William Ray                                     Stout Risus Ross LLC
Danville AR 72833-0099                               Five Post Oak Park                                   1000 Main Street
                                                     4400 Post Oak Parkway                                Suite 3200
                                                     Houston, TX 77027-3421                               Houston, TX 77002-6337

Michele O. Miller                                    Robert H. Steelhammer                                Trent L Rosenthal
Meade & Neese LLP                                    14 Pinewold Circle                                   Trent L Rosenthal, P.L.L.C.
2118 Smith Street                                    Houston, TX 77056-1400                               675 Bering
Houston, TX 77002-8628                                                                                    Suite 150
                                                                                                          Houston, TX 77057-2188



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Texas Comptroller of Public Accounts                 (d)Texas State Comptroller
PO Box 13528                                         P.O. Box 13528, Capitol Station
Capital Station                                      Austin TX 78711-3528
Austin, TX 78711-3528




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Maske LLC                                         (u)Verde Springs, LLC                                (u)Woodforest National Bank
                                                     c/o Jean Frizzell
                                                     1100 Louisiana, Ste. 3500
                                                     Houston


(d)Advantage Energy Capital, LLC                     (d)Harrison CAD                                      (d)Karnes County
c/o James E. Gayle                                   Tara LeDay                                           c/o John T. Banks
P O Box 690365                                       P O Box 1269                                         Perdue, Brandon, Fielder, Collins & Mott
Houston, TX 77269-0365                               Round Rock, TX 78680-1269                            3301 Northland Drive, Ste. 505
                                                                                                          Austin, TX 78731-4954
(d)KoKo Palm Partners, LPCase 17-34469 Document
                                          (d)Verde 323
                                                   Springs Filed
                                                            II, LLCin TXSB on 05/30/19 (u)Verde
                                                                                        Page Springs,
                                                                                                18 of 18 LLC
c/o James E. Gayle                        c/o Jean Frizzell                            c/o Jean Frizzell, 1100 Louisiana, Ste.
P O Box 690365                            1100 Louisiana St., Ste. 3500
Houston, TX 77269-0365                    Houston, TX 77002-5212


End of Label Matrix
Mailable recipients   104
Bypassed recipients     9
Total                 113
